DETAILED ACTION
This communication is responsive to the Amendment filed March 18, 2021.  Claims 3 and 6 are currently pending.
The rejections of claims 3 and 6 under 35 USC 103 set forth in the Office Action dated October 8, 2020 are WITHDRAWN due to Applicant’s amendments incorporating subject matter not taught or fairly suggested by the relied-upon prior art.
Claims 3 and 6 are ALLOWED.

Allowable Subject Matter
Claims 3 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Florescu et al., “Designer disordered materials with large, complete photonic band gaps,” PNAS, vol. 106, no. 49 (Dec. 8, 2009) in view of Jamois et al., “Two-Dimensional Photonic Crystal Waveguides,” Microoptics, (J. Jahns et al. (eds.)), 2004), teaches hyperuniform, disordered photonic materials of arbitrary size with complete band gaps blocking all directions and polarizations.  (Abstract.)
However, the closest prior art references do not teach or fairly suggest the claimed plurality of waveguides.  In particular, neither Florescu nor Jamois teaches line defects such that the recited waveguids transmit different frequency ranges.  Further, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting such line defects.  For these reasons, claims 3 and 6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763